Case: 12-14219   Date Filed: 03/18/2013   Page: 1 of 4

                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14219
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 5:12-cv-00061-MTT


EARL A. BRYANT,

                                                            Plaintiff-Appellant,


                                  versus



CITIGROUP INC.,
CITIMORTAGE INC.,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (March 18, 2013)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.
               Case: 12-14219     Date Filed: 03/18/2013    Page: 2 of 4




PER CURIAM:

      Earl Bryant appeals the district court’s grant of Citigroup Inc. and

Citimorgage, Inc.’s (“CMI”) motion to dismiss his breach of contract, fraud, and

racketeering influenced corrupt organization violation (“RICO”) claims.

Citigroup moved to dismiss for lack of personal jurisdiction. CMI moved to

dismiss for failure to state a claim. The district court dismissed for failure to state

a claim. On appeal, Bryant argues that Citigroup and CMI engaged in a deceptive

scheme and used their declaration of escrow deficiency to steal his property.

      We liberally construe pro se pleadings. Timson v. Sampson, 518 F.3d 870,

874 (11th Cir. 2008). However, an appellant, even when proceeding pro se,

abandons an issue if he fails to raise it in his initial brief. Id. Further, an issue may

be deemed abandoned where a party only mentions it in passing, without providing

substantive argument in support. Rowe v. Schreiber, 139 F.3d 1381, 1382 n.1

(11th Cir. 1998)(refusing to reach an issue mentioned in passing in the counseled

plaintiff’s brief because the issue had no supporting argument or discussion).

      We review the dismissal of an action for lack of personal jurisdiction de

novo. Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990).

      When a district court does not conduct a discretionary evidentiary
      hearing on a motion to dismiss for lack of jurisdiction, the plaintiff
      must establish a prima facie case of personal jurisdiction over a
      nonresident defendant. A prima facie case is established if the

                                           2
              Case: 12-14219     Date Filed: 03/18/2013   Page: 3 of 4

      plaintiff presents enough evidence to withstand a motion for directed
      verdict.
Id.

      We review a district court ruling on a Fed.R.Civ.P. Rule 12(b)(6) motion de

novo. Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). While a complaint

does not need detailed factual allegations, it requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964-65,

167 L.Ed.2d 929 (2007). Factual allegations must raise a right to relief above the

speculative level. Id., 127 S. Ct. at 1965. Although ordinarily nothing beyond the

face of the complaint and the attached documents are considered in analyzing a

motion to dismiss, we make an exception where the plaintiff refers to a document

in his complaint, it is central to his claim, the contents are not disputed, and the

defendant attaches it to his motion to dismiss.       Fin. Sec. Assurance, Inc. v.

Stephens, Inc., 500 F.3d 1276, 1284 (11th Cir. 2007).

      With respect to Citigroup Inc., the district court should have dismissed

Bryant’s complaint based on lack of personal jurisdiction because Bryant presented

no facts that supported personal jurisdiction over Citigroup Inc. See Republic of

Panama, 119 F.3d at 940; Madara, 916 at 1513-14.

      With respect to CMI, Bryant abandoned his arguments on appeal because he

merely referenced the defendant’s use of a deceptive scheme of declaring “escrow


                                         3
              Case: 12-14219      Date Filed: 03/18/2013   Page: 4 of 4

deficiency” to take his property, without making substantive arguments to support

his position. Timson, 518 F.3d at 874, Rowe, 139 F.3d at 1382 n.1.

       However, even upon considering the merits of Bryant’s appeal, the district

court did not err in granting CMI’s motion to dismiss for failure to state a claim.

Bryant’s conclusory allegations and lack of factual support do not meet the

required pleading standard. See Bell Atlantic Corp., 550 U.S. at 555, 127 S. Ct. at

1964-65. Furthermore, contrary to Bryant’s allegations that CMI had no authority

to require payment of an escrow deficiency, the security deed specifically states

that the lender had the authority to do so.

       Accordingly, we affirm with respect to CMI but vacate and remand with

instructions to dismiss for lack of personal jurisdiction with respect to Citigroup

Inc.

       AFFIRMED IN PART; VACATED AND REMANDED IN PART.




                                              4